Title: To John Adams from Turell Tufts, 7 April 1800
From: Tufts, Turell
To: Adams, John



Sir,
Surinam Apl. 7. 1800

The Letter herewith transmitted has been Sometime written, and laying by me waiting for a safe conveyance—I feel a diffidence in transmitting some Sentiments to you which I find are so freely & confidently expressed—and an honor in being allowed the liberty.—I however cannot forbear relating with some Self complacency—the pains the General has taken to get introduced to me. He came with Capt Matson to my lodgings for that purpose—and on my returning the visit—invited me to dine—which also produced another invitation from the Govr.
Their manœvres are curious & farcical—arising from various Causes—perhaps the principal of which is—a want of cordiality between the two Commanders—and which I shall endeavor to convert if possible to our advantage.—On this subject and others, I have written to the Honble. Secretary of State and beg You to be referred to the Letter to him.
I have ordered four Six baskets of Indian nuts to be put on board the Brig Nancy, Simon Carter master owned by Messrs Smith & Ridgway of Phila. designed for a rarity on the President’s Table. They are considered here as very rich and are brought on to the Table in this Country—after the meats are pealed—in a little Salt & water.
I beg you Sir, to accept of them.—They would have been addressed to your Lady were I certain of her being at Phila.—Other fruits are not now ripe.
I am with the most perfect respect / Your Obedient Servant

Turell Tufts